DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claim
This action is in reply to the action filed on 19 of February 2021.
Claims 1, 5, 10-11, and 15 have been amended.
Claims 8 and 17 have been cancelled.
Claims 1-7, 9-16, and 18 have been examined and stand rejected.

Response to Amendment/Argument
35 USC § 103
Applicant asserts that the cited references do not teach or suggest "upon transmitting the first instruction, receiving, by the analytics server and from the database, data associated with a first item category of the item; identifying, by the analytics server, a second item category responsive to determining the second item category satisfies a criteria for relevance compared to the first item category; [and] randomly selecting, by the analytics server, a null item from a group of one or more items of the second item category, the group of one or more items not including the item," as is recited in independent claims 1 and 11. Examiner respectfully disagrees.  Bruce teaches the computer elements that transmit information from a database by an analytics server in order to create a control strategy in order to compare the sales pattern of similar products in different locations while the Jablonski reference, added in view of new grounds or rejection, 
	
Claim Rejections
35 USC § 103
Claims 1-9, and 11-18 are rejected under 35 U.S.C. 103 as being obvious by the combination of US 9280618 to Bruce et al. (hereinafter referred to as “Bruce”) in view of US 8417715 to Bruckhaus et al. (hereinafter referred to as “Bruckhaus”), and in further view of US 20180113934 to Jablonski (hereinafter referred to as “Jablonski”).

(A)	As per Claims 1 and 11:
Specifically, Bruce teaches the following:
receiving, by an analytics server…an input from a user interface comprising data associated with a control location, wherein the data associated with the control location comprises data associated with a control strategy comprising, a pre-period, a post-period, and an item associated with the control strategy; (Bruce Cols. 7, 10 Lines 12-18, 17-40 the system populates a few tables: a control strategy table, a distance table for similar sites matching, and a pre/post aggregate financial table. Each of these tables can be stored in a server or an associated database. These tables contains information to perform lift calculations for all of the requested control strategies with a minimal amount of pulling and aggregating of raw financial data. Each of these tables can be utilized by the system through the use of one or more software 
randomly selecting, by the analytics server, a null test location, wherein the null test location is selected from a group of one or more locations not including the control location; (Bruce Cols. 7, 9, 11 Lines 20-26, 20-25, 8-25 when inputting a test location pool, test locations for a simulation can be selected from a single group or a list of groups. The combination of all locations within all selected groups creates the pool of test locations that are available to be selected randomly as test locations in each individual activity analysis run that takes place as part of a simulation.  In step 1725, the client computer or host server calculates a similarity score for each matching criteria for each randomly drawn test location (null location) and potential control location” this indicate test locations are selected from a single group or a list of groups. Each matching criteria produces a distance score between a test and a candidate control store" this indicates that the criteria of the candidate control store (i.e. the null location selected from the one or more locations) and the criteria of the test score (i.e. the control location) are not the same 
randomly selecting, by the analytics server, a null time period, wherein the null time period is not based on the pre-period or the post-period; (Bruce Col. 5 Lines 35-45 as used herein, a test can be an experiment that is conducted on a per location basis. A test location can be where the test is conducted, though as discussed below, a location can include any type of store, site, or entity. A pre-period is a time period before the test is conducted, whereas a post-period is a time period after the test is conducted. A time frame is a period of time that corresponds to the pre-period and post period). 
generating and transmitting, by the analytics server, a first instruction to a database to receive data associated with the item; (Bruce Col. 3-4, 6 Lines 60-5, 35-36 the computer receives instruction to have the server generate a control strategy (first instruction) using several combinations of one or more matching criteria in the listing which randomly selects several test locations, creates multiple null tests for a predetermined time frame, calculates a similarity score for each matching, and transmits data regarding entities to a host entity).
upon transmitting the first instruction, receiving, by the analytics server and from the database…; (Bruce Col. 6 Lines 35-40 the computer 100 transmits or otherwise provides historical data regarding entities 105 to a host entity 130. In this exemplary configuration, the host entity has a server 120 is coupled to the database 110, though the server 120 and the database 110 can be combined into a single device or each comprise multiple devices.).
randomly selecting, by the analytics server, a null item from a group of one or more items…not including the item; (Bruce Cols. 8-9 Lines 58-40 control strategy settings may include logic for strategies to be created, such as a maximum number of criteria per strategy, 
iteratively executing, by the analytics server…a plurality of null lift values using the randomly selected null time period, the randomly selected null test location, the randomly selected null item, and a plurality of null baselines determined based on a plurality of null baseline algorithms; wherein with each iteration the analytics server trains…by adjusting a weight…associated with at least one of the randomly selected null time period, the randomly selected null test location, or the randomly selected null item;Page 2 of 9 4833-2020-0410.1Docket No. P03816-US-UTILAppl. No. 15/410,665Response to Non-Final Office Action(Bruce Cols. 11 & 15 Lines 1-10 & 5-16  In step 1725, the client computer or host server calculates a similarity score for each matching criteria for each randomly drawn test location (null location) and potential control location. The module computes the lift for every time period in the pre-period, then they are plotted on the control group fit chart where “control pre” (null baseline) is the average metric value for a control location in the pre-period and “test pre” (null baseline) is the average metric value in the pre-period, and “control post” and “test post” are the metric value for control and test locations for a particular date in the pre-period, respectively).  
identifying, by the analytics server, a first subset of null baseline algorithms where each null baseline algorithm within the first subset of null baseline algorithms…based on the plurality of null lift values corresponding to the plurality of null baseline algorithms; (Bruce 
selecting, by the analytics server, an optimal null baseline algorithm from the first subset of null baseline algorithms based on a rank of each null baseline algorithm within the first subset of null baseline algorithms, the rank of each null baseline algorithm based upon a corresponding null lift value, wherein the rank associated with each of the first subset of null baselines algorithms is adjusted upward when the corresponding null lift value is closer to 0; (Bruce Cols. 12-15 Lines 58-63 If test and control locations are well matched, one would expect a noise (null lift value) close to 0.  In step 1740, the client computer or host server calculates an aggregate lift for each null test by aggregating lift across each of test locations in the null test. When doing an exhaustive search of all combinations of matching criteria, a certain matching criteria will appear in many control strategies. This can be useful in determining if the top control strategies in that ranked ordered list are good models or over-fitted models. These steps can be repeated for each null activity using a random draw of test sites and time frame. FIG. 14 shows a graphical user interface displaying a standard deviation and average lift of all null activities for each control strategy providing an optimized rank from highest to lowest).
executing, by the analytics server the selected null baseline algorithm configured to calculate an optimal control strategy lift value based on the pre-period, the post-period, and the item associated with the control strategy; (Bruce Col. 14 Lines 4-26 For each null activity, the system calculates an median for each test location and each control location in a pre-period 
generating and executing, by the analytics server, a second instruction causing display of the optimal control strategy lift value on the user interface; (Bruce Cols. 3-4, 60-5, 15 Lines 17-58 In another embodiment, a computer program product embodied on a non-transient computer readable medium, wherein the computer program product has instructions that when executed by a processor perform the method comprising receiving, by a server, a listing of a plurality of matching criteria; generating, by the server, a plurality of control strategies using a plurality of permutations of one or more matching criteria in the listing; randomly selecting, by the server a plurality of test locations; creating, by the server, a plurality of null tests for a predetermined time frame based upon the randomly selected test locations; calculating, by the server, a similarity score for each matching criteria for each randomly selected test location paired with a potential control location.  In step 1740, the computer/server calculates an aggregate lift for each null test by aggregating lift across the test locations in the null test where users can eliminate poor performers across many simulations until they arrive at the best matching criteria (optimum) and the best control strategy).
 Although Bruce teaches modelling the best control locations in comparison to multiple test locations while randomly selecting by the system based on some predetermined data and ranks the results it doesn’t expressly disclose neural networks and the definition of false positive values while optimizing parameters of a second subset of inputs based on the original subset.
Bruckhaus specifically teaches the following:
…executing an artificial intelligence computer model having a plurality of neural network nodes…; (Bruckhaus Col. 42 Lines 3-8 the algorithms will provide a model based upon 
…each neural network node to calculate… the artificial intelligence computer model… of one or more neural network nodes…; (Bruckhaus Cols. 54-55 & 62 Lines 31-30 the model manager builds multiple business task models with different selections of business task inputs, and measures and ranks the performance of each combination of inputs, to generate appropriate training data for the feature selection model. It then uses the training data to build decision tree models which are used to fine-tune/train each neural network algorithm such as momentum or regression in order to select the most beneficial input and providing the most accurate outputs.  The system uses these results to modify the weightings for each quality metric in order to determine which weighting best represents a model result aligned with the user’s preference). 
…does not have a false positive lift…; (Bruckhaus Col. 40 Lines 58-61 One objective function, known as “precision' minimizes the rate of incorrect predictions where the model predicts default when the customer does not default. In the art, this type of error is a “false positive.”).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Bruce’s modeling system with a particular control strategy using several parameters to calculate an average value for each test location and each control location in a pre-period to use the training data to build decision tree models which are used to fine-tune/train each neural network algorithm in order to select the most beneficial input and providing the most accurate outputs of Bruckhaus as both are analogous art which teach solutions to identify bias, outliers, and poor performers by running  null activity using a random draw of test sites and time frame as taught in Bruce Cols. 7, 8 Lines 32-37, 22-29 and further allow these results to modify 
Although Bruce in view of Bruckhaus teaches modelling the best control locations in comparison to multiple test locations randomly selected by the system based on some predetermined data and ranks the results, it doesn’t expressly disclose a relevance criteria for comparing first item and second item category, and Jablonski teaches
…data associated with a first item category of the item; (Jablonski ¶89 additionally, the categorization platform may compare vectors of the unmatched items, and determine a match between a first unmatched item and a second unmatched item. For example, a first unmatched item (e.g., “<9, 7, 3>”) may match a second unmatched item (e.g., “<4, 7, 3>”) and a third unmatched item (e.g., “<9, 7, 2>”), respectively (e.g., based on respective hamming distance values satisfying a threshold).  Additionally, or alternatively, categorization platform 220 may categorize a first unmatched item based on a match between the first unmatched item and a second unmatched item. For example, the second unmatched item may match a matched item (e.g., based on a similarity value).
identifying, by the analytics server, a second item category responsive to determining the second item category satisfies a criteria for relevance compared to the first item category; (Jablonski ¶19, 89 as shown in FIG. 1E, and by reference number 140, the categorization platform may compare vectors, of the matched items, and vectors of the unmatched items and categorize the set of matched items and/or the unmatched items. For example, the categorization platform may compare a vector of a matched item (e.g., “<4, 7, 2>”) and vectors of the unmatched items (e.g., “<9, 7, 2>” and “<4, 7, 3>,” respectively), and determine that similarity values satisfy a threshold (e.g., the hamming distance values are one, respectively). Additionally, the 
… of the second item category, the group of one or more items…; (Jablonski ¶19 as shown in FIG. 1E, and by reference number 140, the categorization platform may compare vectors, of the matched items, and vectors of the unmatched items and categorize the set of matched items and/or the unmatched items. For example, the categorization platform may compare a vector of a matched item (e.g., “<4, 7, 2>”) and vectors of the unmatched items (e.g., “<9, 7, 2>” and “<4, 7, 3>,” respectively), and determine that similarity values satisfy a threshold (e.g., the hamming distance values are one, respectively)).
It would be obvious to one of ordinary skill in the art at the time of the invention to have modified Bruce in view of Bruckhaus’ modeling system with a particular control strategy using several parameters to calculate an average value for each test location and each control location for a time period in between a pre-period and post-period and compare vectors, of the matched items, and vectors of the unmatched items and categorize the set of matched items and/or the unmatched items of Jablonski as both are analogous art which teach solutions to identify bias, outliers, and poor performers by running  null activity using a random draw of test sites and time frame as taught in Bruce Cols. 7, 8 Lines 32-37, 22-29 in view of Bruckhaus and further categorize 
 Bruce teaches a system in the Abstract.

(B)	As per Claims 2 and 12: 
Bruce teaches the following:
wherein the plurality of null baseline algorithms corresponds to at least one of the null test location's prior year's sales value, prior week's sales value, and prior week's category share value; (Bruce Cols. 1 & 8 Lines 30-45 & 8-28 “In order to have an accurate measurement of test effectiveness, the measurement approach needs to set an effective baseline for how the test stores would have performed had they not received the test initiative. In other words, it is desirable to have a measurement approach such that if a program were to have no effect, the approach would measure no difference in the change in performance between the test and control stores. Therefore, it is desirable to pick the time periods, methods for handling seasonality, methods for handling “outliers” (unusual performance points), and strategy for selecting control stores that set the most accurate baseline for how the test stores would have performed had they not implemented the initiative being measured”; and “Financial trends are performance metrics such as sales dollars that are tracked by locations over time. For instance, a test location in a college town is likely to experience a decline in sales during the summer months and should often be compared with a control location that has a similar financial pattern… For example, matching criteria can include seasonality of sales over the year prior to analysis, growth of sales over the last year prior to analysis, total volume of sales over the last year prior to analysis, seasonality of units sold over the 6 months prior to analysis, average income of population within 5 miles, and geographic distance”).

(C)	As per Claims 3 and 13: 
Bruce teaches the following:
wherein the plurality of null baseline algorithms corresponds to a sales value corresponding to a random time; (Bruce Cols. 10 & 8 Lines 4-13 & 8-9 “Other control settings can include parameters for a random draw of null activities. In this example, as shown in a graphical user interface 500 of FIG. 5, in each time frame, 20 random draws of 20 stores from a group of 214 stores generate 20 null activities for each time frame. Another option is a metric of interest. A lift for each null activity can be calculated based upon a metric category of interest. In this example, the best matching criteria for a model can be selected to predict weekly sales of guitars”; and “Financial trends are performance metrics such as sales dollars that are tracked by locations over time”). 

(D)	As per Claims 4 and 14: 
Bruce teaches the following:
determining by the analytics server, a likelihood for the…lift corresponding to each of plurality of null lift values; (Bruce Col. 15 Lines 30-41 “In step 1740, the client computer or host server calculates an aggregate lift for each null test by aggregating lift across the test locations in the null test. Additional information on individual matching criteria can be gathered by looking at their performance in aggregate. When doing an exhaustive search of all combinations of matching criteria, a certain matching criteria will appear in many control strategies. One can understand the “goodness” of individual matching criteria by seeing the average ranking of all simulations that contained that matching criteria. This can be useful in determining if the top control strategies in that ranked ordered list are good models or over-fitted models”).
generating, by the analytics server, a second instruction to the user interface to display the plurality of null lift values and the corresponding likelihood for…; (Bruce Col. 3-4 & 15 Lines 60-5 & 17-58“In another embodiment, a computer program product embodied on a non-transient computer readable medium, wherein the computer program product has instructions that when executed by a processor perform the method comprising receiving, by a server, a listing of a plurality of matching criteria; generating, by the server, a plurality of control strategies using a plurality of permutations of one or more matching criteria in the listing; randomly selecting, by the server, a plurality of test locations; creating, by the server, a plurality of null tests for a predetermined time frame based upon the randomly selected test locations; calculating, by the server, a similarity score for each matching criteria for each randomly selected test location paired with a potential control location”; and  “The resulting lift values are then readjusted so that the average is 0…In step 1740, the client computer or host server calculates an aggregate lift for each null test by aggregating lift across the test locations in the null test…Users can go through a process of iteratively eliminating matching criteria that performs poorly across many simulations until they arrive at a plurality of the best matching criteria and the best control strategies…These steps can be repeated for each null activity using a random draw of test sites and time frame. FIG. 14 shows a graphical user interface displaying a standard deviation and average lift of all null activities for each control strategy”).
Bruce does not expressly disclose but Bruckhaus teaches the following:
…false positive…; (Bruckhaus Col. 40 Lines 58-61 One objective function, known as “precision”' minimizes the rate of incorrect predictions where the model predicts default when the customer does not default. In the art, this type of error is a “false positive.”).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Bruce’s modeling a particular control strategy using several parameters to calculate an average value for each test location and each control location in a pre-period and a post-period within minimizes the rate of incorrect predictions of Bruckhaus as both are analogous art which teach solutions to identify bias, outliers, and poor performers by running null activity using a random draw of test sites and time frame as taught in Bruce Cols. 14-15 Lines 4-26, 55-3  and further allow the model to predict default when the customer does not default as taught in Bruckhaus.  

(E)	As per Claims 5 and 15: 
Bruce teaches the following:
further comprising: receiving a sales volume associated with the item for the control location; (Bruce Col. 8 Lines 22-29 the system receives a plurality of inputs, including matching criteria and control strategy settings. For example, matching criteria can include seasonality of sales over the year prior to analysis, growth of sales over the last year prior to analysis, total volume of sales over the last year prior to analysis, seasonality of units sold over the 6 months prior to analysis, average income of population within 5 miles, and geographic distance).

(F)	As per Claims 6 and 16: 
Specifically, Bruce teaches the following:
further comprising determining, by the analytics server, an average value for the likelihood for the…lift corresponding to each of the plurality of null baselines algorithms; (Bruce Cols. 13 & 1  Lines 23-31 & 24-37 “In step 250, the system summarizes and calculates lift. A calculation of lift can uses the following symbols: TP1=average value of the test location in the pre period; TP2=average value of the test location in the post period; CP1=average value of the control locations in the pre period; and CP2=average value of the control locations in the post period. The control locations associated with each test location can be used to calculate the expected performance of the test locations”; and “In order to have an accurate measurement of test effectiveness, the measurement approach needs to set an effective baseline for how the test stores would have performed had they not received the test initiative. In other words, it is desirable to have a measurement approach such that if a program were to have no effect, the approach would measure no difference in the change in performance between the test and control stores. Therefore, it is desirable to pick the time periods, methods for handling seasonality, methods for handling “outliers” (unusual performance points), and strategy for selecting control stores that set the most accurate baseline for how the test stores would have performed had they not implemented the initiative being measured”).
Bruce in view of Bruckhaus and in further view of Jablonski does not expressly disclose and Bruckhaus additionally teaches the following:
…false positive…; (Bruckhaus Col. 40 Lines 58-61 One objective function, known as “precision”' minimizes the rate of incorrect predictions where the model predicts default when the customer does not default. In the art, this type of error is a “false positive.”).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Bruce in view of Bruckhaus and in further view of Jablonski’s modeling a 

(G)	As per Claim 7: 
Bruce teaches the following:
wherein the category share value is based on sales associated with a category of an item in relation to an overall sales associated with the control location; (Bruce Cols. 8 Lines 8-29 “Financial trends are performance metrics such as sales dollars that are tracked by locations over time. For instance, a test location in a college town is likely to experience a decline in sales during the summer months and should often be compared with a control location that has a similar financial pattern.  The criteria may also specify required match attributes. A match on non-ordinal attribute would reduce the candidate control pool to control locations that have the same attribute value as the test location. This limits test to control combinations to those that satisfy business intuition (e.g., attributes associated with a “big box” store or a smaller store, an attribute associated with a particular state).  The system receives a plurality of inputs, including matching criteria and control strategy settings. For example, matching criteria can include seasonality of sales over the year prior to analysis, growth of sales over the last year prior to analysis, total volume of sales over the last year prior to analysis, seasonality of units sold over the 6 months prior to analysis, average income of population within 5 miles, and geographic distance”).

(H)	As per Claims 9 and 18:
Bruce teaches the following:
wherein the pre-period corresponds to a time-period leading up to a beginning of a promotional period; (Bruce Col. 5 Lines 40-41 “A pre-period is a time period before the test is conducted”).

Claim 10 is rejected under 35 U.S.C. 103 as being obvious by the combination of US 9280618 to Bruce et al. (hereinafter referred to as “Bruce”) in view of US 8417715 to Bruckhaus et al. (hereinafter referred to as “Bruckhaus”), and in further view of US 20180113934 to Jablonski (hereinafter referred to as “Jablonski”) and in even further view of US 20130246146 to Fischer et al. (hereinafter referred as “Fischer”).

(A)	As per Claim 10: 
wherein the post-period corresponds to a time-period during…; (Fischer ¶188 “For example, for twelve months of transaction data, transactions occurring during a first period (e.g., the first nine months of the twelve month period) may be grouped as “post-period” data while transactions occurring during a second period (e.g., the last three months of the twelve month period) may be grouped as “pre-period” data. Thus, regression matrices may be formulated for a variety of periods (e.g., pre and/or post-periods).”).
 to incorporate the teachings of Fischer to have the post-period data of Bruce in view of Bruckhaus and in further view of Jablonski to have regression matrices formulated for a variety of periods (Fischer ¶188).  
…the promotion period; (Moran ¶25 “If Brand X marketer can ascertain that most of the lift in sales during the promotion period that spans lift 114 comes from new consumers of Brand X cookies, such marketer may be willing to spend more money on the same type of sales promotion, even to the point of tolerating a negative ROI (return on investment) on his promotion dollars for this particular type of promotion since the recruitment of new buyers to a brand is deemed more much valuable to the company in the long run than the temporary increase in sales to existing Brand X buyers”).
It would be obvious to one of ordinary skill in the art at the time of the invention to have modified Bruce in view of Bruckhaus in further view of Jablonski and in further view of Fischer’s modeling a particular control strategy using several parameters to calculate an average value for each test location and each control location in a pre-period and a post-period to incorporate the teachings of Moran to have a promotion period of Bruce in view Bruckhaus and in further view of Jablonski in order to accumulate data on promotion dollars. (Moran ¶25).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US 20160012457 A1
METHOD AND SYSTEM FOR SALES STRATEGY OPTIMIZATION
Unser; Kenny et al.
US 20130246146 A1
Systems and Methods for Tailoring Marketing
Fischer; Terrence et al.
US 10127575 B1
Systems and methods for determining impact of high-affinity baskets
Weidman; William V. et al.
US 10127255 B1
Computer system and method of initiative analysis using outlier identification
Campbell; Jeffrey et al.
US 9280618 B1
Systems and methods for control strategy criteria selection
Bruce; Anthony et al.
US 20170013323 A1
SYSTEM AND METHOD FOR AUTOMATED MEDIA CONTENT PRODUCTION AND DISTRIBUTION
Whitney; Matthew
US 20150324919 A1
SEGMENTATION AND STRATIFICATION OF COMPOSITE PORTFOLIOS OF INVESTMENT SECURITIES
Riggs; Rory et al.
US 8417715 B1
Platform independent plug-in methods and systems for data mining and analytics
Bruckhaus; Tilmann et al.
US 20180174088 A1
Systems and Methods for Artificial Intelligence-Based Gamified Retail Sales Accelerator
Brown; Dennis Eugene
US 20180150899 A1
Virtual Assessments Using Augmented Reality User Devices
Waldron; Willard H. et al.
US 20170213242 A1
Computer-implemented method of and system for running a marketing campaign
SUNDARAM; Radhika et al.
US 20170206592 A1
TRACKING BUSINESS PERFORMANCE IMPACT OF OPTIMIZED SOURCING ALGORITHMS
Chen; Shyh-Kwei et al.
US 20170004518 A1
METHOD AND SYSTEM FOR PROVIDING INTEGRATED SOLUTIONS
Moreau, JR.; Abner E.
US 20160371719 A1
AUTOMATIC MASS SCALE ONLINE PROMOTION TESTING
Moran; David et al.

MOBILE PAYMENT HOTSPOT
Ioannidis; James et al.
US 20130263020 A1
System and Method for Confirming Attendance for In-Person Meetings or Events
Heiferman; Scott et al.
US 20120131019 A1
INFORMATION ACQUIRING APPARATUS, INFORMATION ACQUIRING PROGRAM, RECORDING MEDIUM, INFORMATION ACQUIRING METHOD AND INFORMATION ACQUIRING SYSTEM
Sugiura; Kenji
US 20080269947 A1
Automated Vending of Products Containing Controlled Substances
Beane; John A. et al.
US 20190027060 A1
FOOD PROPOSING SYSTEM, FOOD PROPOSING METHOD AND FOOD PROPOSING PROGRAM
ISHII; Tomoyuki
US 20180101860 A1
AUTOMATED OFFER GENERATION RESPONSIVE TO BEHAVIOR ATTRIBUTE
FLEMING; Rodney L. et al.
US 20170262422 A1
FRAMEWORK FOR CLASSIFYING FORMS AND PROCESSING FORM DATA
Tung; Yuan et al.
US 20180113934 A1
ITEM TO VECTOR BASED CATEGORIZATION
JABLONSKI; John
US 20170287044 A1
Methods and Apparatus for Enhanced Product Recommendations
Rose; Madeline Taylor et al.
US 20170140397 A1
MEASURING INFLUENCE PROPAGATION WITHIN NETWORKS
Booker; Austin Avery et al.
US 20100268661 A1
Recommendation Systems
Levy; Kenneth L. et al.
US 20070271146 A1
Method and apparatus for matching and/or coordinating shoes handbags and other consumer products
Nordmark; Jon C. et al.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHEUS R STIVALETTI whose telephone number is (571)272-5758.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao (Rob) Wu can be reached on (571)272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1822.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILLIAM S BROCKINGTON III/Primary Examiner, Art Unit 3623